
	

113 S2711 IS: United States Commission on International Religious Freedom Reform and Reauthorization Act of 2014
U.S. Senate
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2711
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2014
			Mr. Durbin introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To reauthorize the United States Commission on International Religious Freedom, and for other
			 purposes. 
	
	
		1.Short title
			This Act may be cited as the
		  United States Commission on International Religious Freedom Reform and Reauthorization Act of 2014.2.Establishment and composition(a)LeadershipSubsection (d) of section 201 of the International Religious Freedom Act of 1998 (22 U.S.C.
			 6431(d)) is amended to read as follows:(d)Election of chairAt the first meeting of the Commission after May 30 of each year, a majority of the Members of the
			 Commission present and voting shall elect the Chair and Vice Chair of the
			 Commission, subject to the following requirements:(1)Initial electionsAt the first meeting of the Commission after May 30, 2015, the Members of the Commission shall
			 elect as Chair a Commissioner appointed by an elected official of the
			 political party that is not the political party of the President, and as
			 Vice Chair a Commissioner appointed by an elected official of the
			 political party of the President.(2)Future electionsAt the first meeting of the Commission after May 30, 2016, the Members of the Commission shall
			 elect as Chair a Commissioner appointed by an elected official of the
			 political party of the President, and as Vice Chair a Commissioner
			 appointed by an elected official of the political party that is not the
			 political party of the President. Thereafter, positions of Chair and Vice
			 Chair shall continue to rotate on an annual basis between Commissioners
			 appointed by elected officials of each political party.(3)Term limitsNo Member of the Commission is eligible to be elected as Chair of the Commission for a second term,
			 and no Member of the Commission is eligible to be elected as Vice Chair of
			 the Commission for a second term..(b)Attendance at meetings of ambassador at large for international religious freedomSubsection (f) of such section (22 U.S.C. 6431(f)) is amended by adding at the end the following: The Ambassador at Large shall be given advance notice of all Commission meetings and may attend all
			 Commission meetings as a non-voting Member of the Commission..(c)Appointments in cases of vacanciesSubsection (g) of such section (22 U.S.C. 6431(g)) is amended by striking the second sentence.3.Powers of the commissionSection 203(e) of the International Religious Freedom Act of 1998 (22 U.S.C. 6432a) is amended to
			 read as follows:(e)Views of the commissionThe Members of the Commission may speak in their capacity as private citizens. Statements on behalf
			 of the Commission shall be issued in writing over the names of the
			 Members.  Members of the Commission shall make every effort to reach
			 consensus on all statements on behalf of the Commission, including
			 testimony, press releases, and articles by Commissioners or Commission
			 staff. When a statement
			 supported by all Commissioners is not possible, the Commission shall issue
			 a statement only if such statement is approved by an affirmative vote of
			 at least six of the nine Members of the Commission and each Member of the
			 Commission may include the individual or dissenting views of the Member.
			 The Commission shall in its written statements clearly describe its
			 statutory authority, distinguishing that authority from that of appointed
			 or elected officials of the United States Government. Oral statements,
			 where practicable, shall include a similar description..4.Commission personnel matters(a)Staff directorsSection 204 of the International Religious Freedom Act of 1998 (22 U.S.C. 6432b) is amended by
			 striking subsections (a), (b), and (c) and inserting the following new
			 subsections:(a)Committee functionsSubject to subsection (c), the Commission may appoint and fix the pay of such staff
			 personnel as it deems desirable. All decisions pertaining to the hiring,
			 firing, and fixing of pay of personnel of the Commission shall be by an
			 affirmative vote of at least six of the nine Members of the Commission,
			 except that—(1)Members of the Commission appointed by an elected official of the political party of the President,
			 by a majority vote thereof,
			 shall be entitled to appoint, terminate, and fix the pay of a Majority
			 Staff Director and shall have the authority to appoint, terminate, and fix
			 the pay of three professional staff members who shall be
			 responsible to the Members of the Commission of the political party of the
			 President; and(2)Members of the Commission appointed by an elected official of the political party that is not the
			 political party of the President,
			 by a majority vote thereof, shall be entitled to appoint, terminate, and
			 fix the pay of a Minority Staff Director and shall have the authority to
			 appoint, terminate, and fix the pay of three  professional staff
			 members who shall be responsible to the Members of the Commission of the
			 political party that is not the political party of the President.(b)Staff appointments and compensationAll staff appointments shall be made without regard to the provisions of chapter 51 and subchapter
			 III of chapter 53 of title 5 relating to classification of positions and
			 General Schedule pay rates, except that the rate of pay for the Majority
			 Staff Director, Minority Staff Director, and other personnel may not
			 exceed the rate payable for level V of the Executive Schedule under
			 section 5316 of such title.(c)Qualifications of professional staffThe Commission shall ensure that the professional staff of the Commission consists of persons with
			 expertise in areas relevant to the issue of international religious
			 freedom, including foreign affairs, direct experience abroad, human
			 rights, and international law..(b)Conforming amendmentsSubsection (e) of such section (22 U.S.C. 6432b(e)) is amended
			 by striking The Executive Director both places it appears and inserting The Majority Staff Director and the Minority Staff Director.5.Report of commission(a)Report publication dateSection 205(a) of the International Religious Freedom Act of 1998 (22 U.S.C. 6433(a)) is amended by
			 striking Not later than May 1 of each year and inserting Each year, not earlier than 30 days after, and not later than 90 days after, the publication of the
			 Department of State's Annual Report
			 on International Religious Freedom.(b)Consensus on reportsSection 205(c) of the International Religious Freedom Act of 1998 (22 U.S.C. 6433(c)) is amended to
			 read as follows:(c)Individual or dissenting viewsMembers of the Commission shall make every effort to reach consensus on the report.
			 When a report supported by all Commissioners is not possible, the report
			 shall be
			 approved by an affirmative vote of at least six of the nine Members of the
			 Commission and each Member of the Commission may include the individual or
			 dissenting views of the Member..6.Authorization of appropriationsSection 207(a) of the International Religious Freedom Act of 1998 (22 U.S.C. 6435(a))
			 is amended by striking 2014 and inserting 2016.7.TerminationSection 209 of the International Religious Freedom Act of 1998 (22 U.S.C. 6436) is amended by
			 striking September 30, 2014 and inserting September 30, 2016.
		
